ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1986-06-27_JUD_01_ME_04_EN.txt. 178

SEPARATE OPINION OF JUDGE ELIAS

I have voted, without enthusiasm, for subparagraphs (2) to (16) of the
operative clause, but I consider that subparagraph (1) of the operative
clause is out of place in the present Judgment. It is inappropriate because it
is contradictory to the Judgment already given in 1984, which, from the
standpoint of the Court, is difficult to attempt to amend now. It has no
organic or even symbolic relation to the remaining operative subpara-
graphs. | hesitate to call it a mere concession to expediency, but find it
linguistically colourless and procedurally out of place.

By the Court’s Judgment of 26 November 1984 the question of the
Vandenberg Reservation was definitely left in abeyance, pending any
intervention by El Salvador, Honduras or Costa Rica in the current phase
of the proceedings, on merits and reparation ; since none of the three
countries has sought to intervene, the reservation is of no further rele-
vance.

I cannot accept what appears to me to be the employment by the Court
of Article 53 of the Statute to endow itself with the power to interpret and
revise its own previous Judgment on jurisdiction and admissibility, by an
extended interpretation of Articles 60 and 61 of the Statute. Such a power
could not be exercised even if the non-appearing Respondent itself had
requested it at this stage. It is thus even more remarkable that the Court
should attempt to invoke such a power for the benefit of non-parties to the
present case (like El Salvador, Honduras and Costa Rica).

I do not intend to make general remarks either on the Judgment itself or
on Judge Schwebel’s dissenting opinion because I believe that the reader
himself will read and judge. I would however like to say a few words on two
attacks launched against me personally in two separate paragraphs, 109
and 115 of Judge Schwebel’s dissenting opinion, together with their
accompanying remarks.

As for the reference to the Press Release, I wish to say very briefly as
follows :

By its Order of 4 October 1984 the Court after deliberation, decided not
to hold a hearing on the Declaration of Intervention of El Salvador filed on
15 August 1984 and that the Declaration was inadmissible inasmuch as it

168
179 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. ELIAS)

related to the then current phase of the proceedings. These decisions were
taken after consideration by the Court of the Declaration of El Salvador
and of the written observations thereon submitted by Nicaragua and the
United States pursuant to Article 83 of the Rules of Court, the time-limit
for which had been set at a date, 14 September 1984, prior to the opening of
the oral proceedings on the questions of jurisdiction and admissibility. The
opening of those oral proceedings having been fixed for the afternoon of
8 October 1984, this date was made public in advance, after consultations,
in accordance with standard practice, by means of a press communiqué
issued on 27 September 1984, which indicated also that the Court was
seised of a Declaration of Intervention of El Salvador. There is nothing
inherent in the Statute and Rules of Court that would have prevented the
Court, had it so decided on 4 October 1984, from holding a hearing on the
Declaration before or during the oral proceedings on the questions of
jurisdiction and admissibility to open on 8 October 1984, or El Salvador
from submitting during those proceedings its observations with respect to
the subject-matter of the intervention pursuant to Article 86 of the Rules of
Court. Under Article 82 of the Rules of Court, a State which desires to avail
itself of the right of intervention conferred upon it by Article 63 of the
Statute shall file its declaration to that effect as soon as possible and “not
later than the date fixed for the opening of the oral proceedings”. It is thus
evident that only after such a date is announced can other States know
whether or not a declaration is filed within the time-limits prescribed by
the Rules of Court. It is significant that Judge Oda, who is cited by Judge
Schwebel, did vote with the majority of the Court to reject El Salvador’s
Declaration of Intervention.

With regard to the interview referred to by Judge Schwebel, he should
recall that it took place in the Court on 12 December 1984, after repeated
requests by the Associated Press to the First Secretary in charge of infor-
mation matters, to persuade me to grant an interview on the Judgment
which we delivered on 26 November 1984, holding that the Court had
jurisdiction to hear the case brought by Nicaragua. The First Secretary was
present throughout the question and answer interview and demanded from
the interviewer a promise that he would let us see the transcript from the
tape recording which he had made before any publication. Judge Schwe-
bel’s account in his written dissenting opinion was the first that the First
Secretary and I had ever seen of the account narrated in the opinion
together with the comments of outsiders, who are not Members of the
Court, also cited by Judge Schwebel. Apart from the slants given to my
alleged remarks, I confirm that the gist of what I am supposed to have said
is quite correct and I very much regret the use made of it in a Member of the

169
180 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. ELIAS)

Court’s dissenting opinion to a Judgment which still confirms that the
United States of America was found wrong by the Court even under a new
President, on all the essential points made by Nicaragua against it.

(Signed) T. O. ELIAS.

170
